
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 35
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2009
			Received
		
		CONCURRENT RESOLUTION
		Honoring and praising the National
		  Association for the Advancement of Colored People on the occasion of its 100th
		  anniversary.
	
	
		Whereas the National Association for the Advancement of
			 Colored People (referred to in this resolution as the NAACP),
			 originally known as the National Negro Committee, was founded in New York City
			 on February 12, 1909, the centennial of Abraham Lincoln's birth, by a
			 multiracial group of activists who met in a national conference to discuss the
			 civil and political rights of African-Americans;
		Whereas the NAACP was founded by a distinguished group of
			 leaders in the struggle for civil and political liberty, including Ida
			 Wells-Barnett, W.E.B. DuBois, Henry Moscowitz, Mary White Ovington, Oswald
			 Garrison Villard, and William English Walling;
		Whereas the NAACP is the oldest and largest civil rights
			 organization in the United States;
		Whereas the mission of the NAACP is to ensure the
			 political, educational, social, and economic equality of rights of all persons
			 and to eliminate racial hatred and racial discrimination;
		Whereas the NAACP is committed to achieving its goals
			 through nonviolence;
		Whereas the NAACP advances its mission through reliance
			 upon the press, the petition, the ballot, and the courts, and has been
			 persistent in the use of legal and moral persuasion, even in the face of overt
			 and violent racial hostility;
		Whereas the NAACP has used political pressure, marches,
			 demonstrations, and effective lobbying to serve as the voice, as well as the
			 shield, for minority Americans;
		Whereas after years of fighting segregation in public
			 schools, the NAACP, under the leadership of Special Counsel Thurgood Marshall,
			 won one of its greatest legal victories in the Supreme Court's decision in
			 Brown v. Board of Education, 374 U.S. 483 (1954);
		Whereas in 1955, NAACP member Rosa Parks was arrested and
			 fined for refusing to give up her seat on a segregated bus in Montgomery,
			 Alabama—an act of courage that would serve as the catalyst for the largest
			 grassroots civil rights movement in the history of the United States;
		Whereas the NAACP was prominent in lobbying for the
			 passage of the Civil Rights Acts of 1957, 1960, and 1964, the Voting Rights Act
			 of 1965, the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez,
			 Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights
			 Act Reauthorization and Amendments Act of 2006, and the Fair Housing Act, laws
			 that ensured Government protection for legal victories achieved;
		Whereas in 2005, the NAACP launched the Disaster Relief
			 Fund to help survivors in Louisiana, Mississippi, Texas, Florida, and Alabama
			 to rebuild their lives;
		Whereas in the 110th Congress, the NAACP was prominent in
			 lobbying for the passage of H. Res. 826, whose resolved clause expresses that:
			 (1) the hanging of nooses is a horrible act when used for the purpose of
			 intimidation and which under certain circumstances can be criminal; (2) this
			 conduct should be investigated thoroughly by Federal authorities; and (3) any
			 criminal violations should be vigorously prosecuted; and
		Whereas in 2008 the NAACP vigorously supported the passage
			 of the Emmett Till Unsolved Civil Rights Crime Act of 2007 (28 U.S.C. 509
			 note), a law that puts additional Federal resources into solving the heinous
			 crimes that occurred in the early days of the civil rights struggle that remain
			 unsolved and bringing those who perpetrated such crimes to justice: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)recognizes the 100th anniversary of the
			 historic founding of the National Association for the Advancement of Colored
			 People; and
			(2)honors and praises the National Association
			 for the Advancement of Colored People on the occasion of its anniversary for
			 its work to ensure the political, educational, social, and economic equality of
			 all persons.
			
	
		
			Passed the House of
			 Representatives February 12, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
